DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE filed on 06/22/2022; claim(s) 1- 5, 11- 13, & 18 is/are pending; claim(s) 1 & 11 is/are independent form.

Response to Arguments
Applicant’s arguments (see Remarks filed 06-22-2022, pages 8- 9) with respect to claim(s) 1 & 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, disclosure of the newly discovered US 20120096499 A1 to Dasher et al. is relied to cover the challenged features.
Dasher teaches:
[0035] Upon receiving OTV server's 42 indication of availability of the requested movie in cable operator's VOD catalog, the VOD request module 15 may configure the user device 14 to prompt the user with options to immediately play the movie on the device 14 itself or to watch the movie later using, for example, a VOD session setup/teardown in the "My Rentals" framework offered through the cable operator's VOD service. Thus, if the user chooses to watch the movie at a later time, the user may "save" or "bookmark" the movie title in the "My Rentals" section of the VOD service by accessing the user's VOD account online (i.e., at the cable operator's website) via the user device 14. Additional options that may be presented to the user include an option to immediately purchase the movie (for delivery online via streaming video or through other means to the user's device that is in communication with the OTV server 42) or to specify a device (other than the current user device that is in communication with the OTV server 42) to which the requested VOD content should be delivered. Thus, for example, when the requested movie is available as a VOD content, the user may choose to watch it immediately on the user's laptop 32 or smartphone 34 that is in communication with the OTV server 42. Alternatively, the user may choose to watch the movie on user's television 38 instead of downloading it on user's laptop 32 or smartphone 34. In any event, the user may send user's preference (to reserve the movie, or to not reserve the movie, or to deliver it to another device, etc.) to the OTV server 42 as indicated by arrows 68-69 in FIG. 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3- 4, 11- 12, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mixter et al. [Mixter, reference of the record] (US 20170025124 A1) in view of Dasher et al. [Dasher] (US 20120096499 A1), and in further view of Elsila et al. [Elsila] (US 20100115259 A1). 
The combination of Mixter, Dasher, and Elsila is referred as MDE hereinafter.
Regarding claim 1, Mixter teaches/suggests an electronic device [one of the leader electronic devices 190s/1002s shown in figs1 and 4, wherein fig. 2 shows the detailed view of the device 190] comprising: ([0032, 0039]);
a microphone; communication circuitry; a memory; and a processor operatively coupled to the microphone and the memory ([0044, 074], fig. 2); wherein the processor is configured to:
detect a voice command [“when a user in the environment makes a voice input, one or more of the multiple electronic devices 190 detect and receive the voice input” & “issue a media play request by saying to the Wi-Fi speaker "OK Google, play cat videos on my Living room TV”] including a voice call command using the microphone ([0027, 0049]);
obtain a score [“each of the electronic devices determines a level of quality… quality level may be expressed as a score or some other value” as shown in figs. 4A- 4B] related to the voice call command ([0012, 0129, 0156]);
control the communication circuitry to transmit [“If at least one of the electronic devices 1002 is not on the local network, scores may be sent to server system 140,”] a request including information on the score to a server [“a server system”] ([0056, 0130]);
receive a first response [“the device leadership moderator module 780 of the voice assistance server 112 distributes the scores to the electronic devices 1002”] to the request from the server using the communication circuitry ([0130, 0167, 0170, 0174]);
…
process [“If its score is the best amongst the scores, the electronic device outputs responses to the voice input and subsequent voice inputs; this device is determined to be the "leader”. In some implementations, the leader also proceeds to detect and process or pre-process subsequent voice inputs”] an operation related to the voice command based on the received first response ([0049, 0132-0134]).
Mixture further teaches its electronic devices are voice activated to display media content, news and/or other information to its user ([0041-0042]). Thus, while Mixter teaches the electronic device processing an operation related to the voice command after receiving message/score information from an external/server, it does not teach to output a feedback (showing a menu) to the user of the electronic device (to consult with the user) about which device to select to process the operation related to the voice command after receiving the first response (from the server). Put differently, Mixter teaches all features of the claim except the processor is configured to:
in response to the first response being a feedback command, output a feedback for requesting a user to select a target device performing the voice command, wherein the feedback includes guide information on selectable devices as the target device; in response to the feedback, detect a speech of the user selecting the electronic device as the target device using the microphone; and process an operation related to the voice command based on the detected speech as claimed.
Dasher teaches an electronic device [“user device 14” that is nearby with another device like television set 38, wherein the user device 14 can be a phone 34 or laptop 34 as shown in figs. 1 & 3] in communication with a server [VOD system 12 in fig. 1 which is shown in fig. 3 to include OTV server 42, database 54 & operator back office 60] to request services [movie or like ”VOD content”] for its user and perform the one or more requested services to the user ([0027], figs. 1, 3). Specifically, Dasher teaches an electronic device [“user system 14”, analogous to Mixter’s ”the leader” in para. 0132] comprising a communication circuitry, a memory, and processor configured to:
control the communication circuitry to transmit a request [item 16 in fig. 1] including information on user’s request to a server [VOD system 12], receive a first response [item 18 in fig.1 during first round] to the request from the server using the communication circuitry ([0024, 0026]);
in response to the first response being a feedback command [any message sent from server after requesting a movie and finding a match that causes to prompt the options in the user device], output a feedback [“prompt the user with options” and/or “Additional options that may be presented to the user … specify a device (other than the current user device that is in communication”] for requesting a user to select a target device performing the voice command, wherein the feedback includes guide information [whether the device 14 itself or “other than the current user device” like TV to be used to play the requested movie is prompted to the user] on selectable devices as the target device [device where to play the movie], in response to the feedback, detect a user selection input play the movie on the device 14 itself”] as the target device Thus, for example, when the requested movie is available as a VOD content, the user may choose to watch it immediately on the user's laptop 32 or smart phone 34 that is in communication with the OTV server 42”] an operation related to the voice command based on the detected user selection input ([0034- 0036]). In summary, Dasher teaches an electronic device [“user device 14” like phone 34] receiving a response to a requested service(s) from a server and outputting a feedback [“prompt”] for requesting user to select a target device out of many selectable devices [ TV set 38, mobile 34] performing the requested service so that when the user selects the electronic device as the target, processing the requested service [playing movie on the device (either in TV or in laptop/mobile) selected by the user] on the electronic device.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Mixter and Dasher because they both related to controlling pluralities of electronic devices receiving media contents from a server system and (2) allow the system of Mixter (e.g., “the leader” device) responsive to first response being a feedback command, output a feedback for requesting a user to select a target device out of many selectable devices as the target device and processing the operation related to the voice command on the electronic/leader device only after based on the user’s selecting this leader device as the target device as in Dasher. Doing so would allow the user an opportunity to select the target device to process the operation related to the voice command thereby providing additional flexibility/satisfaction to the user ([0035]). Furthermore, the server can be ensured that the selected leader will be based on user’s desire as be clear to PHOSITA. 
As such, Mixter in view of Dasher teaches each and every element of this claim except user’s selection of the target device is “via a speech of the user” using the microphone. Put differently, Mixter in view of Dasher does not teach using user’s speech to select a target device after feedback for requesting a target device is outputted. Although using of the speech detection to allow selection of a choice from pluralities of choices is well-known in the art, one may challenge this is not necessarily the case at the time of the filing of the invention.
Elsila teaches an electronic device/apparatus comprising a processor to provide a user interface to output a feedback [“user to browse a plurality of available device power profiles and select a device power profile”] to select one or more options out of many available options and receive an indication of the user’s selection, wherein the selection [“This selection may be received via any input means…”] can be performed by detecting a speech [“receipt of a voice command in a microphone input”] of the user using a microphone and process the selected option based on the detected speech (Abstract, [0038-0039]). In summary, Elsila proves that selecting one or more options from a menu with speech of the user using the microphone was known to PHOSITA even before the filing date of this invention.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Elsila and Mixter in view of Dasher because they both are related to outputting a feedback for requesting a user to select one or more choices and (2) modify the system of Mixter in view of Dasher to detect a speech of the user selecting the electronic device as the target device using the microphone in order to improve user’s convenience while selecting the target device using known hands free selection option. Elsila’s voice command can be understood by PHOSITA as an alternative option to select the electronic device as the target device by the system of Mixter in view of Dasher after selection prompt is presented as can be clear to PHOSITA. As such, the combined (not the cited references individually) teachings of Mixter, Dasher, and Elsila (MDE) renders invention of this claim obvious to PHOSITA.

	Regarding claim 3, MDE further teaches the electronic device of claim 1, wherein the processor is configured to
	 obtain the score, based at least in part on a distance to a user [“distance of the user from the device”], an environment [“the noise around the device”] of the electronic device, a location of the electronic device, a domain of the electronic device, or a voice recognition rate (Mixter, [0039, 0071]).

	Regarding claim 4, MDE further teaches the electronic device of claim 1, wherein the processor is configured to:
	control the communication circuitry to transmit the speech to the server (using Elsila’s voice command (para. 0039) as user’s selection option in Mixter in view of Dasher (0035) to  “send user's preference to the OTV server 42 as indicated by arrows 68-69 in FIG. 3”);
	receive a second response [in combined teaching of MDE, the leader device again receiving some message/command/data from the server after user selecting “watch the movie later” or other options and delivering user’s preference to the OTV server] responsive to the speech from the server using the communication circuitry and determine [either immediately play or play later] whether to process the voice command based on the received second response (Mixter, [0132], Dasher, [0036]).

	Regarding claims 11- 12, & 18, MDE teaches/suggests inventions of these claims for the similar reasons set forth above in claims 1, 4, & 3 respectively.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over MDE as applied to claim 1 above, and further in view of Yelvington et al., [Yelvington, reference of the record] (US 20130197914 A1).

Regarding claim 2, while MDE teaches recognizing the voice call command, waking the electronic device to process voice recognition and the operation related to the voice command as discussed above, it still does not teach the processor of its electronic device comprising a first processor and a second processor.
Yelvington is directed to voice activated system for operating electronic devices configured to receive and process voice commands in a home environment ([0004]). Specifically, Yelvington teaches an electronic device comprising a processor that comprises:
a first processor [“first processor 14”] configured to recognize the voice call command and a second processor [“a second processor 18”] configured to wake up based on detection of the voice call command of the first processor and to process voice recognition and the operation related to the voice command (Fig. 2, [004, 0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Yelvington and MDE because they both are related to household electronic devices with voice recognition capabilities and (2) have the electronic device of the MDE to employ first and second processors as in Yelvington. Doing so MDE’s electronic device(s) can recognize the voice commands of the pluralities of the users while achieving additional power saving by putting the second processor in lower power mode when not in use and using the first low-powered processor to wait for the voice call commands (Yelvington, [0001]).

Claim 5 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MDE as applied to claim 1/11 above, and further in view of Urbanus et al. [Urbanus] (US 9319993 B1).

Regarding claim 5, MDE further teaches the electronic device of claim 4, wherein the processor is configured to: process [later playing the movie or the media play request] the voice command based on the second response from the server being a response for instructing to process the voice command (Mixter, [0132] & Dasher [0036]). 
MDE further teaches the electronic device needs to be waken up ([0133) but fails to clarify how the MDE enters into sleep/standby state. Therefore, MDE does not teach the processor is configured to:
transition to a standby state based on the second response from the server being a response for instructing to transition to the standby state.
Urbanus is directed to a server system [item 120 in fig. 1 which is shown as item 205 in fig. 2] communicatively coupled with one or more electronic devices [item 104] to exchange media items, wherein the server controls power modes of the mobile device by monitoring its activities in order to minimize power consumption (Abstract, Col. 4, lines 1- 45). Specifically, Urbanus teaches an electronic device comprising a processor configured to:
process the voice command based on the second response from the server being a response for instructing to process the voice command; and transition to a standby state [“apply a low power state or a standard state”, “may send individual instructions instructing the mobile device when to enter into or out of the low power state”] based on the second response from the server being a response for instructing [“individual instructions”] to transition to the standby state (Col. 6, lines 15- 20, Col. 8, lines 45- 50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Urbanus and MDE because they both are related to controlling power consumption in electronic devices configured to execute media contents and (2) transition the system of MDE to a standby/”low power” state based on the second response from the server being a response for instructing to transition to the standby state and process the voice command based on the second response from the server being a response for instructing to process the voice command. Doing so the problem of electronic device frequently toggling into and out of standby/low power state and not being able to achieve power saving can be abated (Urbanus, Col.8, lines 40- 45). 

Regarding claim 13, MED in view of Urbanus teaches/suggests invention of this claim for the similar reasons as in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Golden et al. (US 20090235170 A1) teaches output a feedback [“routine to query the user… a dialog box asking the user if he or she would like to play the selected media file locally or remotely on the display device 140 ”] for requesting a user to select a target device performing one or more user services, wherein the feedback includes guide information on selectable devices as the target device ([0060]).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115